Citation Nr: 1726353	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO. 16-35 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date earlier than June 26, 2006, for the award of TDIU.

2. Entitlement to an effective date earlier than June 26, 2006, for the award of Chapter 35 Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by: Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1963 to October 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the RO in New Orleans, Louisiana.

In April 2017, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The earliest date of a pending claim of entitlement to TDIU is August 13, 1991.

2. The earliest date as of which it can be factually ascertained that entitlement to TDIU on an extraschedular basis arose is February 1, 1997.

3. The grant of DEA benefits was based on the assignment of TDIU.

4. The earliest as of which it can be factually ascertained that entitlement to DEA benefits arose is February 1, 1997.


CONCLUSIONS OF LAW

1. The criteria for an effective date of February 1, 1997, for the award of TDIU are met; the criteria for an effective date earlier than February 1, 1997, have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).

2. The criteria for assignment of an effective date of February 1, 1997, for the award of DEA benefits are met; the criteria for an effective date earlier than February 1, 1997, have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2012). 

A TDIU claim based on a condition that has already been service connected is an increased-rating claim. See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of TDIU).

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

If the increase in disability occurred more than one year prior to the claim, the increase is effective the date of the claim for increase. Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. The Federal Circuit reaffirmed that "the plain language of [section] 5110(b)(2)...only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim." Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2012); 38 C.F.R. § 3.151(a) (2016). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2016).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

Dependents' Education Assistance is awarded to any veteran who was discharged under other than dishonorable conditions; and, has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or where the veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. § 3.807(a) (2016).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In a May 12, 2009, rating decision, the New Orleans RO granted TDIU and DEA benefits, each effective October 21, 2008, which was described as the date the schedular criteria were met. The Veteran disagreed with the effective dates assigned on September 1, 2009. A Statement of the Case was sent to the Veteran on January 10, 2013. He was informed that he had 60 days to return a substantive appeal, which would have been March 11, 2013. However, he did not timely perfect the appeal. The next correspondence from the Veteran came in May 2013. 

Nevertheless, during the course of the appeal and in preparation of a Decision Review Officer Decision, the RO undertook additional evidentiary development, to include obtaining a decision from the Director of Compensation and Pension Service (Director) on extraschedular TDIU entitlement prior to the established effective date of October 21, 2008. The Director found in favor of an extraschedular TDIU as of June 26, 2006. In a January 3, 2013, rating decision, the Decision Review Officer at the New Orleans RO granted an earlier effective date of June 26, 2006, for both benefits. In September 2013, the Veteran disagreed with the effective dates assigned in the January 3, 2013, decision; and, following the June 2016 mailing of a Statement of the Case, he perfected the appeal in July 2016. 

As the RO continued development of the claim, resulting in the January 2013 decision, the Board finds that the May 2009 rating decision did not become final despite the Veteran's failure to perfect an appeal of that decision. Therefore, the Board finds that this is not a freestanding claim for an earlier effective date as described in Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006). The Board may address the entire period considered by the January 2013 Decision Review Officer decision. 

While the Veteran filed his TDIU claim (VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability)) on May 1, 2001, there was a pending appeal at that time regarding the rating for his service-connected back disability. That appeal arose from an August 13, 1991, claim which had been subject to a June 2004 Board decision and an August 2005 Joint Motion for Remand. That appeal was finally resolved in May 2009. The Veteran asserts that his back disability is the primary reason for his unemployability. Therefore, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that TDIU claim arose from the rating claim received on August 13, 1991. 

The Veteran's representative stated at the Board hearing that the Veteran is specifically seeking an effective date for TDIU and DEA corresponding with his last date of substantially gainful employment, which was in February 1997. 

A June 13, 1997, X-ray reveals possible mild degenerative disc disease at L4-5 (VBMS record 02/06/1998).  

The report of a VA examination dated February 1998 reveals complaint of  difficulty bending and walking after bending, as well as constant pain and stiffness in the lower back. According to the Veteran, during periods of flare-ups, increasing severity was usually caused by bending or lifting. He did not have much difficulty unless he would bend. He reported that he had been unable to perform his duties as a truck driver for the prior 6 months due to back pain. The diagnosis was degenerative disc disease at L4-L5 and L5-S1. The examiner found objective evidence of pain and functional loss. There was pain with any type of significant range of motion in his back. The examiner noted that this could limit his ability to function, especially as a truck driver, during periods of flare-ups, and that he would have difficulty maintaining gainful employment as a truck driver. 

An April 14, 1998, initial office visit with an unnamed provider reveals the Veteran was unable to flex his back beyond 30 degrees secondary to pain. Muscle spasms were noted. 

An August 5, 1998, VA Urgent Care Note reveals the Veteran reported experiencing low back pain for the prior week after he moved heavy furniture for his wife. 

A May 7, 1999, letter from private chiropractor R. Collins reveals the opinion that the Veteran had loss of mobility due to muscle spasms and that the Veteran had been treated on multiple occasions to date that year with low back pain and lumbar spasms limiting movement. 

A November 4, 1999, VA Clinical Note reveals complaint of chronic low back pain, worse with bending. He had reportedly learned to deal with it. 

A November 10, 1999, letter from R. Collins states that the Veteran was unable to lift over 20 pounds, bend excessively, sit more than 45 minutes, or stand for more than 20 minutes, without aggravation of his low back condition. According to Dr. Collins, with these limitations, the Veteran was unable to perform any average work routine. 

The report of a VA examination dated February 2000 reveals back problems off and on, usually happening with certain motions. When it happens, he cannot walk for at least a couple days. It was gradually getting worse and lasting longer. The last time he had a problem with his back was approximately two months prior, and he was out of work for three weeks. He was treated with muscle relaxers and pain medication. He was working as a truck driver until 1998, but eventually he needed to stop driving the truck because of his back problem. At the time of the examination, he is working as a lounge manager. He was complaining of constant pain in the lower back. He could not sit on a low chair or bend. He was advised to have surgery on his lower back several years prior, but he chose not to have surgery. He complained that he would get spasms, and when he would get them, he could not move either his back or his legs. X-rays showed advanced degenerative changes of the lumbar spine. Range of motion was severely limited because of apprehension that it would result in pain and spasm. The examiner opined that the Veteran was severely restricted in any work requiring bending of the lumbar spine. There was no evidence of muscle weakness. The examiner also opined that, during flares such as the Veteran described, his symptoms would become "severely aggravated" and he would not able to perform his duties or even ambulate without pain and stiffness. Such exacerbations were occurring every couple of months. 

A supplemental opinion provides that the veteran had been working as a truck driver for several years apparently, until 1998. The examiner stated the "present" back condition aggravates his ability to work and he should not be involved in activities that require prolonged standing, bending, climbing, stooping, heavy lifting, or twisting.

A June 26, 2006, examination from F. Johnston reveals the Veteran was not working. Previously, he had worked as a lounge manager and cab driver. He also worked as a driver for the post office until 1998, when he could no longer perform those duties. After reviewing the Veteran's medical history and examination results, Dr. Johnston opined that he concurred with the restrictions that were given and that the Veteran should be restricted to light duty status with alternating sitting and standing. He should not engage in climbing unprotected heights; stairs should be limited to 1 flight; and, lifting should be limited to not greater than 20 pounds. The Veteran was unable to bend excessively or stand excessively. Any climbing, stooping, or twisting, should be limited as well. Dr. Johnston did not think that the Veteran could be gainfully employed as a truck driver, since such employment does not meet these restrictions. Dr. Johnston concluded that the Veteran was employable, but would require sedentary to light duty jobs. Dr. Johnston felt the Veteran's employment options were "extremely limited." 

An October 27, 2006, Vocational Opinion discussed all conditions including nonservice-connected hypertension, hyperlipidemia, obesity, neck pain, and gout. The Veteran's restrictions were noted to be sitting and standing for prolonged periods of time (more than 30 minutes), walking long distances (more than 5 minutes), bending excessively, climbing, twisting, stooping, lifting more than 20 pounds, and any average work routine. The vocational expert opined that, within a reasonable degree of vocational certainty, the combination of the Veteran's permanent condition of degenerative joint disease, significant physical limitations, limited education, limited work history and transferable skills, would preclude him from being able to perform the essential work functions of his past work or any competitive job in the national economy. In the opinion of the vocational expert, the date of the Veteran's unemployability was 1997. 

Service connection is currently in effect for a low back disability and associated neurological impairment of the lower extremities. The back disability was assigned a rating of 10 percent from July 2, 1991, a 20 percent rating from February 16, 1998, and a 40 percent rating from October 21, 2008. The lower extremity disabilities are each assigned a 20 percent rating from October 21, 2008. The combined disability rating is 10 percent from July 2, 1991, 20 percent from February 16, 1998, and 60 percent from October 21, 2008. The Board observes that the VA rating codesheets after April 2, 2001, have not reflected the correct/complete rating assignments. 

Thus, prior to October 21, 2008, the schedular criteria for TDIU are not met. As noted above, the RO submitted the case to the Director of the Compensation and Pension Service for extraschedular consideration in July 2012. In a September 21, 2012, decision, the Director determined that an extraschedular TDIU was appropriate, but that the earliest date as of which it was factually ascertainable that an increase in disability had occurred was June 26, 2006, the date of the medical evaluation of Dr. Johnston. 

After a review of all of the evidence, the Board finds that the appropriate effective date for the award of an extraschedular TDIU is February 1, 1997. 

Having found that an extraschedular TDIU is warranted in this case, it was incumbent upon the Director to determine the earliest date as of which it became factually ascertainable that the Veteran's service-connected disabilities had increased to the point they could sustain such a rating, and to explain this determination in terms of the evidence. However, it is unclear from the decision of the Director why the effective date for the extraschedular rating should correspond to the June 2006 examination. That report simply confirmed observations from numerous medical examiners, both VA and private, dating back to the February 1998 VA examination. Notably, the February 1998 examiner found objective evidence to confirm the Veteran's complaints and noted that he had been out of work for the prior 6 months due to the inability to perform occupational duties. These duty restrictions have been repeated over the period on appeal. The February 1998 report noted he would have difficulty maintaining gainful employment as a truck driver. The November 10, 1999, letter from R. Collins stated the Veteran was unable to sit more than 45 minutes and was unable to perform any average work routine. The February 2000 examiner noted the Veteran was severely restricted in any work requiring bending of the lumbar spine, and that, during flares, which occurred every couple of months, he would not able to perform his duties or even ambulate without pain and stiffness. It would appear to the Board that the Veteran's overall occupational impairment has not changed significantly over the period since his employment terminated. 

Unfortunately, as noted by the October 2007 occupational specialist, the Veteran's job experience and training is quite limited. Other than working as a driver, his only other apparent experience was a brief stint as a "lounge manager." He testified that he had a few classes in pursuit of a GED, but did not finish that degree. 

While there does appear to be theoretical ability to engage in sedentary to light duty jobs, as noted by the Dr. Johnston, even Dr. Johnston described the Veteran's employment options as "extremely limited." In light of the Veteran's limited job experience and training which appears mainly to involve work as a motor vehicle driver; and, in light of his physical restrictions which appear to preclude the type of work requiring sitting for extended periods and bending over, as well as significant lifting, the Board finds that, as a practical matter, the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation for the entire period since February 1, 1997. Prior to that date, the Veteran has reported that he was engaged in a substantially gainful occupation. In Faust v. West, 13 Vet. App. 342 (2000), the Veterans Court held that where an individual became employed at a substantially gainful occupation, irrespective of the number of hours or days that individual actually works and without regard to his earned annual income prior to his having been awarded TDIU, such employment constitutes, as a matter of law, a substantially gainful occupation and thus "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1).

While the Board is precluded from assigning an extraschedular TDIU in the first instance, Floyd v. Brown, 9 Vet. App. 88, 94 (1996), the matter has already been considered by the Director. The Director's decision is considered a denial of an extraschedular TDIU prior to June 26, 2006. Accordingly, that matter is appropriate for allowance by the Board. 

There is no dispute as to the date entitlement to DEA benefits arose, as the Veteran was not in receipt of a total disability rating prior to February 1, 1997.  In this case, the date of claim is prior to the date entitlement arose.  Therefore, the effective date for the award of DEA benefits must correspond to the effective date for TDIU. Accordingly, an effective date of February 1, 1997, but not earlier, is warranted. 

Duties to Notify and Assist

The effective date issues arise from the Veteran's disagreement with the initial effective dates assigned following the grant of TDIU and DEA benefits. Therefore, no additional notice is required. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

An effective date of February 1, 1997, but not earlier, for the establishment of TDIU, is granted.

An effective date of February 1, 1997, but not earlier, for the establishment of DEA benefits is granted.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


